DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant’s arguments filed 09 December 2020 state “As to the definition of the ‘moisture level’ in claims 2 and 3, it is submitted that for a person skilled in the art, it is obvious that the ‘moisture level’ of steam means the weight ratio of the gaseous phase and the liquid phase of the steam (i.e., moisture level/(gas quantity + liquid quantity)). It is submitted that this is the same as the commonly known definition taught in textbooks of thermodynamics.” In response, the above definition of “moisture level” is unclear since the equation “moisture level / (gas quantity + liquid quantity)” includes “moisture level” as an independent variable and/or since the equation does not correspond to “weight ratio of the gaseous phase and the liquid phase”. The Office is familiar with the parameters of moisture content and vapor quality, but not moisture level. The previous 112(b) rejections are maintained.
Applicant’s arguments filed 09 December 2020 state “Tadashi, aims to prevent erosion in the downstream rotor blade caused by water by discharging the steam of high-temperature and high-pressure from the inside of the stationary blade (see para. [0013]), and the primary reference, Matsuura, 
Applicant’s arguments filed 09 December 2020 state “Furthermore, the basic technical idea of the primary reference, Tadashi, is to effectively suppress the secondary flow and reduce the loss in the turbine stage by providing the plurality of passages (8) at the trailing edge of the stationary blade (1) so as to have a specific inclination direction and directly discharging the high-pressure fluid to the tip-end of the adjacent turbine blade (2) (see para. [0048]).” In response, it is unclear what part of the disclosure is being referred to since the provided translation of Tadashi uses page and line numbers. In any case, it is respectfully noted that Tadashi discloses features and/or aims (i.e., eliminating moisture collection) of the invention that are related to the stationary vane irrespective of its relationship to the adjacent turbine blade. 

Claim Objections
Claims 1-7 are objected to because of the following informalities:   
	In claim 1, line 9, --respective-- should be added before “vane”.
In claim 5, line 3, --respective-- should be added before “vane”.
Claims 2-4, 6, and 7 are objected to due to dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 2, the recitation “moisture level is not lower than 3%” renders the claim indefinite since the parameter represented by “moisture level” is not defined by the claim or the disclosure and, thus, it is unclear what limitation(s) is/are imbued to the claimed invention by the associated “3%”. Due to dependency, this rejection also applies to claim 3.

In claim 3, the recitation “moisture level is not lower than 10%” renders the claim indefinite since the parameter represented by “moisture level” is not defined by the claim or the disclosure and, thus, it is unclear what limitation(s) is/are imbued to the claimed invention by the associated “10%”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tadashi (JP H09195705; previously cited) in view of Matsuura et al. (JP S63230904 - hereafter referred to as Matsuura; previously cited).

In reference to claim 1 
Tadashi discloses:
A steam turbine (see Figure 11), comprising: 
a rotor (3);
a casing (4) which houses the rotor;
a plurality of rotor blades (2) disposed around the rotor; and 
a plurality of stationary vanes (i.e., the assembly of vanes 1 and the associated element having wall 11) supported on the casing,
wherein each of the plurality of stationary vane includes a vane body (1) portion and an inner race (i.e., the element having wall 11) positioned on an inner side of the vane body portion in a radial direction of the rotor,
wherein the plurality of stationary vanes include a first stationary vane (i.e., that shown as having passage 7 - see Figure 11) having a through hole (7) formed through the vane body portion in the radial direction of the rotor,
wherein the rotor has a cavity (see annotated Tadashi Figure 11 below showing a gray double-arrow corresponding with a cavity) having a concave shape and being formed such that at least a part of the inner race of the first stationary vane is housed in the cavity, and
a steam passage (i.e., the passage formed by suction port 5, bypass passage 6, and at least part of hollow portion 7) is configured to extract steam from a space (i.e., suction port 5 OR the portion of the main flow path Fm in the vicinity of suction port 5) in the casing upstream of the first stationary vane (note: “in” of “in the casing” can be interpreted as inside of or radially inward of) and discharge the steam, via the through hole.

    PNG
    media_image1.png
    354
    491
    media_image1.png
    Greyscale


Tadashi does not disclose:
	the steam is discharged from the inner race to the cavity.

Matsuura discloses:
a steam turbine (see Figures 1 and 5) comprising a casing (8) and a vane having a stationary vane body / airfoil (9b) and an inner race / seal (9c), wherein a cooling fluid passage (17,19) is formed in the casing, the vane body / airfoil, and the inner race / seal such that it extends across the entire radial span of the vane / body and discharges from an outlet formed in the inner race / seal; the cooling fluid passage, owing to its presence across the entire radial extent of the vane body / airfoil, permits utilization of the fluid therethrough at the radially inner end of the vane body / airfoil (see page 4 of machine translation stating “By applying the present invention, it is possible to effectively cool the root portion of the turbine blade in the vicinity of the final paragraph [sic], and it is particularly suitable for cooling the root portion of the long bucket blade”).

Tadashi further discloses (see e.g. lines 10-15,26-29 on page 1 and lines 245-247 on page 6) that the problem of erosion due to moisture collection on the vane is addressed by the provision of the identified “through hole”.



In reference to claim 2 (as far as it is clear and definite)
Tadashi in view of Matsuura addresses:
The steam turbine according to claim 1, 
wherein the first stationary vane is disposed in a region where a moisture level is not lower than 3% (note: as best understood, “moisture level” is considered as describing the vapor quality of the steam through the claimed “steam turbine” - as such, the instant recitation is regarded as a statement of intended use since it (1) requires consideration of the claimed invention within an operational context (note: vapor quality can change across the operating states of a steam turbine), which is not necessarily structurally limiting and/or (2) requires consideration of the claimed invention within an environment of use (i.e., in a more comprehensive assembly that includes a steam producer, such as a boiler) that extends beyond the scope of invention characterized as “A steam turbine”).

In reference to claim 3 (as far as it is clear and definite)
Tadashi in view of Matsuura addresses:
The steam turbine according to claim 2, 
wherein the first stationary-vane is disposed in a region where the moisture level is not lower than 10% (note: as best understood, “moisture level” is considered as describing the vapor quality of the steam through the claimed “steam turbine” - as such, the instant recitation is regarded as a statement of intended use since it (1) requires consideration of the claimed invention within an operational context (note: vapor quality can change across the operating states of a steam turbine), which is not necessarily structurally limiting and/or (2) requires consideration of the claimed invention within an environment of use (i.e., in a more comprehensive assembly that includes a steam producer, such as a boiler) that extends beyond the scope of invention characterized as “A steam turbine”).

In reference to claim 4
Tadashi in view of Matsuura addresses:
The steam turbine according to claim 1, wherein the casing (Tadashi - 4) includes a tip section portion (see annotated Tadashi Figure 11 below) facing a space (see annotated Tadashi Figure 11 below) between (i.e., axially between) a first-stage rotor blade (i.e., the left blade 2 as viewed in Tadashi Figure 11) of the plurality of rotor blades and a second-stage stationary vane (i.e., the right vane 1 as viewed in Tadashi Figure 11) of the plurality of stationary vanes, and 
wherein a steam inlet (i.e., suction port 5 - Tadashi Figure 11) of the steam passage is disposed on the tip section portion.

    PNG
    media_image2.png
    355
    453
    media_image2.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tadashi in view of Matsuura and Kraft (US 2,332,322; previously cited).

In reference to claim 6 
Tadashi in view of Matsuura addresses:
The steam turbine according to claim 1, further comprising a seal portion (see annotated Tadashi Figure 11 below) disposed in a gap (see annotated Tadashi Figure 11 below showing a gray double-arrow corresponding with a radial gap) between (i.e., in a radial sense) the rotor (Tadashi - 3) and the casing (Tadashi - 4) so as to seal leakage steam that flows inward in the radial direction of the rotor from a gap (see annotated Tadashi Figure 11 below) between (i.e., in an axial sense) a first-stage stationary vane (see annotated Tadashi Figure 11 below) of the plurality of stationary vanes and a first-stage rotor blade (see annotated Tadashi Figure 11 below) of the plurality of rotor blades,
a steam inlet (i.e., suction port 5 - Tadashi Figure 11) of the steam passage.

    PNG
    media_image3.png
    338
    506
    media_image3.png
    Greyscale


Tadashi in view of Matsuura does not address:
wherein the first-stage stationary vane includes a through hole formed through in the radial direction of the rotor,
wherein the steam inlet of the steam passage is configured to take in a part of the leakage steam, and
wherein the steam passage is configured to supply the part of the leakage steam into the cavity via the through hole of the first-stage stationary vane and the through hole of the first stationary vane.


	a steam turbine (see Figure 2) comprising a rotor (22) and a stationary vane having a vane body (32) and an inner seal portion (30), wherein a passage (42) is formed in an inner seal portion of the vane body that receives leakage steam from a gap (40) between the stationary vane and the rotor and communicates the received leakage steam to a through-hole (41) extending radially through the vane body.

Tadashi further discloses (see Figure 11) that the identified “steam inlet” (i.e., suction port 5) opens into the main steam flow path (Fm) thereby reducing the flow rate through the main steam flow path, which reduces the energy capture of the steam turbine.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steam turbine of Tadashi in view of Matsuura to locate the “steam inlet” in the identified “seal portion” for receiving leakage steam from the identified “gap”, as disclosed by Kraft, for the purpose of improving the energy capture of the steam turbine (since the proposed combination results in the utilization of leakage flow for auxiliary use instead of the utilization of main steam flow). In performing such a modification, it would have been further obvious to include a through-hole extending radially through the identified “first-stage stationary vane”, as further disclosed by Kraft, for the purpose of preserving the conveyance of steam to the Tadashi passage 6 while precluding the need for additional components (e.g., a pipe extending across the Tadashi main steam flow path Fm) to achieve such conveyance.

Tadashi in view of Matsuura and Kraft therefore addresses:
wherein the first-stage stationary vane (Tadashi) includes a through hole (Kraft - 41) formed through in the radial direction of the rotor,
wherein a steam inlet (Tadashi - 5, modified to be located in the identified “seal portion” at/near the identified “gap between a first-stage stationary vane the plurality of stationary vanes and a first-stage rotor blade of the plurality of rotor blades”) of the steam passage is configured to take in a part of the leakage steam, and
wherein the steam passage is configured to supply the part of the leakage steam into the cavity via the through hole of the first-stage stationary vane and the through hole of the first stationary vane (note: the proposed combination establishes a fluid passage proceeding through at least the instant “gap between a first-stage stationary vane the plurality of stationary vanes and a first-stage rotor blade of the plurality of rotor blades” and the instant “through hole” and ending at “cavity”).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Tadashi.

In reference to claim 1 
Matsuura discloses:
A steam turbine (see Figures 1 and 5), comprising: 
a rotor (10);
a casing (8) which houses the rotor;
a plurality of rotor blades (10b) disposed around the rotor; and 
a plurality of stationary vanes (i.e., each assembly of elements 9a,9b,9c) supported on the casing,
wherein each of the plurality of stationary vanes includes a vane body (9b) portion and an inner race (9c) positioned on an inner side of the vane body portion in a radial direction of the rotor,
wherein the plurality of stationary vanes include a first stationary vane (i.e., that depicted in Figures 1 and 5 having the identified “through hole”) having a through hole (i.e., the through-hole established by the portion of steam pipe 17 in vane body 9b and associated ejection port 19) formed through the vane body portion in the radial direction of the rotor,
wherein the rotor has a cavity (i.e., the cavity that receives inner seal 9c) having a concave shape and being formed such that at least a part of the inner race of the first stationary vane is housed in the cavity, and
a passage (i.e., the portion of steam pipe 17 apart from the identified “through hole”) is configured to discharge the fluid (see Figures 1 and 5), via the through hole, from the inner race to the cavity. 

Matsuura does not disclose:
the passage is a steam passage configured to extract steam from a space in the casing upstream of the first stationary vane.

Tadashi discloses:
a steam turbine (see Figure 11) comprising a passage (5,6) for supplying heating fluid to a stationary vane (1), wherein the heating fluid is steam extracted from the main steam flow path (Fm) at a location (5) upstream of the stationary vane.

Matsuura discloses that the passage 17 provides cooling fluid to the vane 9a. Tadashi further discloses that it is known to purpose a passage in a stationary vane for receiving cooling fluid or heating fluid (see lines 245-247 on page 6), wherein the supply of heating fluid prevents erosion (see lines 26-28 on page 1) resulting from moisture accumulation on the stationary vane.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steam turbine of Matsuura to configure the passage 17 to supply steam from the main flow path to the stationary vane, as disclosed by Tadashi, for the purpose of preventing erosion resulting from moisture accumulation on the stationary vane.




the passage is a steam passage configured to extract steam from a space (i.e., a portion of the identified “passage” or a portion of the main steam flow path of Matsuura) in the casing (Matsuura - 8)(note: see both Matsuura and Tadashi disclosing that the respective passages 17 and 5,6 extend through the respective casings 8 and 4) upstream of the first stationary vane (Matsuura - 9a-9c).

In reference to claim 2 (as far as it is clear and definite)
Matsuura in view of Tadashi addresses:
The steam turbine according to claim 1, 
wherein the first stationary vane is disposed in a region where a moisture level is not lower than 3% (note: as best understood, “moisture level” is considered as describing the vapor quality of the steam through the claimed “steam turbine” - as such, the instant recitation is regarded as a statement of intended use since it (1) requires consideration of the claimed invention within an operational context (note: vapor quality can change across the operating states of a steam turbine), which is not necessarily structurally limiting and/or (2) requires consideration of the claimed invention within an environment of use (i.e., in a more comprehensive assembly that includes a steam producer, such as a boiler) that extends beyond the scope of invention characterized as “A steam turbine”).

In reference to claim 3 (as far as it is clear and definite)
Matsuura in view of Tadashi addresses:
The steam turbine according to claim 2, 
wherein the first stationary-vane is disposed in a region where the moisture level is not lower than 10% (note: as best understood, “moisture level” is considered as describing the vapor quality of the steam through the claimed “steam turbine” - as such, the instant recitation is regarded as a statement of intended use since it (1) requires consideration of the claimed invention within an operational context (note: vapor quality can change across the operating states of a steam turbine), which is not necessarily structurally limiting and/or (2) requires consideration of the claimed invention within an environment of use (i.e., in a more comprehensive assembly that includes a steam producer, such as a boiler) that extends beyond the scope of invention characterized as “A steam turbine”).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Tadashi and Umezawa et al. (JP 2005113696 - hereafter referred to as Umezawa; previously cited).

In reference to claim 5 
Matsuura in view of Tadashi addresses:
The steam turbine according to claim 1, 
wherein each of the plurality of stationary vanes includes an outer race (9a - Matsuura Figures 1 and 5) positioned on an outer side of the vane body portion (Matsuura - 9b) in the radial direction of the rotor;
the steam passage has a steam inlet (inherent to a passage), and a steam outlet (i.e., ejection port 19 - Matsuura Figure 1) disposed on a downstream surface of the inner race of the first stationary vane;
an upstream surface (see annotated Matsuura Figure 1 below) of the outer race of the first stationary vane.

    PNG
    media_image4.png
    201
    381
    media_image4.png
    Greyscale




the steam inlet is disposed on the upstream surface of the outer race of the first stationary vane.

Umezawa discloses:
a steam turbine comprising a stationary vane having an outer race (2) and a vane body (4), wherein an inlet of a passage (14) extending through the outer race is formed on an upstream surface of the outer race.

Matsuura further discloses that the identified “upstream surface” is located within a volume (see annotated Matsuura Figure 1 above) that is in fluid communication with the main steam flow path and, thus, it is noted that such a location would satisfy the requirement in the proposed combination of Matsuura and Tadashi for the identified “steam passage” to be supplied with steam from the main steam flow path. Furthermore, it is noted that such a location is close in proximity to the identified “vane body”.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steam turbine of Matsuura in view of Tadashi to locate the “steam inlet” on the identified “upstream surface”, as disclosed by Umezawa, for the purpose of limiting / minimizing the overall length (i.e., due to the close proximity of the identified “upstream surface” to the identified “vane body”) of the identified “steam passage” in order to simplify complexity and/or manufacture thereof.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Tadashi and Inomata et al. (US 8,979,480 - hereafter referred to as Inomata; previously cited), and wherein Montgomery (US 7,134,841; previously cited) is cited on an evidentiary basis.



In reference to claim 7 
Matsuura in view of Tadashi addresses: 
The steam turbine according to claim 1,
wherein the plurality of rotor blades include a first rotor blade (see annotated Matsuura Figure 1 below) disposed adjacent to and downstream of the first stationary vane (Matsuura) in an axial direction of the rotor (Matsuura - 10),
wherein the rotor includes a first disc portion (see annotated Matsuura Figure 1 below) to which the first rotor blade is fixed.

    PNG
    media_image5.png
    372
    406
    media_image5.png
    Greyscale


Matsuura in view of Tadashi does not address: 
the first disc portion has a balance hole formed through the first disc portion in the axial direction of the rotor, and
wherein the balance bole is configured such that a part of the steam discharged to the cavity-from the inner race flows into the balance hole.




Inomata discloses:
a steam turbine (see Figure 1) comprising a rotor disc (15) having a hole (22) that receives steam discharged from a passage (21) of an inner race (18) of an immediately upstream stator vane (12,17,18). 

Montgomery teaches (see col.1:ll.12-16) that it is known to provide holes in steam turbine rotors in order to minimize disruption of the main steam flow.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steam turbine of Matsuura in view of Tadashi to include a hole in the identified “first disc portion” that receives steam discharge from the identified “inner race”, as disclosed by Inomata, for the purpose of minimizing disruption of the main flow.

Matsuura in view of Tadashi and Inomata therefore addresses: 
the first disc portion (Matsuura) has a balance hole (Inomata - 22) formed through the first disc portion (Matsuura) in the axial direction, and
wherein the balance hole is configured (see above modification) such that a part of the steam discharged to the cavity (Matsuura) from the inner race (Matsuura) flows into the balance hole.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R. LEGENDRE/
Examiner, Art Unit 3745

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745